Per Curiam.
The appellant has filed a petition for a rehearing in the above cases.
It is insisted that the court directed the nunc pro tunc order to be made without sufficient evidence; that it comes here with no presumption in favor of the finding of the court below; and that we are to examine the evidence and decide the question under the same rules of evidence as if it was .here de novo. We have done so, and are of the opinion that the court below was justified in making the order. We do not consider it necessary to review the evidence in this opinion.
It is also insisted that the nunc pro tunc order, when brought here by certiorari, is not to be treated by us as a part of the record in the proceedings in the case; that it is simply an exhibit. When the entry was made, it was made as of the time when the proceedings of the couft actually took place, and became a part of the record as of that date, the same as if entered then. From that time the record spoke the truth, and correctly recorded the proceedings of the court. The return of the clerk of the court below to the writ of certiorari supplied an entry which had been omitted in the original .transcript, and made it complete as it then existed.
The mistake of the appellant is in supposing that the :return of the clerk to the writ of certiorari included additional proceedings in the case; whereas it was simply what was really done, but which the clerk had failed to enter of record. By the return of the' clerk, it is legitimately before us, and we must regard it as having been made as of the time when the proceedings took place, and as if the entry had been made at that time.
The petition is overruled.